             Case 20-10343-LSS          Doc 2413-1       Filed 03/19/21       Page 1 of 3


                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

In re:                                              Chapter 11

BOY SCOUTS OF AMERICA AND                           Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1                                 (Jointly Administered)

                       Debtors.
                                                    Objection Deadline: April 5, 2021, at 4:00 p.m.
                                                    Hearing Date: Only if Objections are Filed

            NOTICE OF ELEVENTH MONTHLY APPLICATION OF
        ALIXPARTNERS, LLP, FINANCIAL ADVISOR TO THE OFFICIAL
       COMMITTEE OF UNSECURED CREDITORS, FOR ALLOWANCE OF
    COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR THE PERIOD
     FROM JANUARY 1, 2021 THROUGH AND INCLUDING JANUARY 31, 2021

         PLEASE TAKE NOTICE that on March 19, 2021, AlixPartners LLP filed the Eleventh

Monthly Application of AlixPartners, LLP, Financial Advisor to the Official Committee of

Unsecured Creditors, for Allowance of Compensation and Reimbursement of Expenses for the

Period from January 1, 2021 through and Including January 31, 2021 the (“Application”)

seeking fees in the amount of $283,414.00 (80% of $354,267.50) and no reimbursement of

expenses. The Application was filed with the United States Bankruptcy Court for the District of

Delaware, Marine Midland Plaza, 824 Market Street, 3rd Floor, Wilmington, Delaware 19801

(the “Bankruptcy Court”).

         The Application is submitted pursuant to the Order (I) Approving Procedures for (A)

Interim Compensation and Reimbursement of Expenses of Retained Professionals and (B)

Expense Reimbursement for Official Committee Members and (II) Granting Related Relief (the

“Interim Compensation Order”; D.I. 341).



1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax
identification number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311).
The Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
           Case 20-10343-LSS         Doc 2413-1     Filed 03/19/21    Page 2 of 3


       You are required to file a response to the Application on or before April 5, 2021, at

4:00 p.m. (Eastern (the “Objection Deadline”) with the Clerk of the United States Bankruptcy

Court for the District of Delaware, Marine Midland Plaza, 824 Market Street, 3rd Floor,

Wilmington, Delaware 19801.

       At the same time, you must also serve a copy of the response so as to be received by that

time by: (i) the Debtors, Boy Scouts of America, 1325 West Walnut Hill Lane, Irving, Texas

75038, Attn: Steven P. McGowan; (ii) counsel to the Debtors, White & Case LLP, 1221 Avenue

of the Americas, New York, New York 10020, Attn: Jessica C.K. Boelter, and White & Case

LLP, 111 South Wacker, Chicago, Illinois 60603, Attn: Matthew E. Linder; (iii) co-counsel to

the Debtors, Morris, Nichols, Arsht &Tunnell LLP, 1201 North Market Street, 16th Floor, P.O.

Box 1347, Wilmington, Delaware 19899-1347, Attn: Derek C. Abbott; (iv) the Office of the

U.S. Trustee, 844 King Street, Suite 2207, Lockbox 35, Wilmington, Delaware 19801, Attn:

David L. Buchbinder and Hannah M. McCollum; (v) counsel to the Official Committee of

Unsecured Creditors, Kramer Levin Naftalis & Frankel LLP, 1177 Avenue of the Americas,

New York, New York 10036, Attn: Rachael Ringer and Megan M. Wasson and Reed Smith

LLP, 1201 North Market Street, Suite 1500, Wilmington, Delaware 19801, Attn: Kurt F.

Gwynne; (vi) counsel to the Tort Claimants’ Committee, Pachulski Stang Ziehl & Jones LLP,

919 North Market Street, 17th Floor, Wilmington, Delaware 19801, Attn: James F. O’Neill; (vii)

counsel to the Future Claimants’ Representative, Young Conaway Stargatt & Taylor, LLP,

Rodney Square, 1000 North King Street, Wilmington, Delaware 19801, Attn: Robert S. Brady

and Edwin J. Harron; (viii) counsel to the Ad Hoc Committee of Local Councils, Wachtell,

Lipton, Rosen & Katz, 51 West 52nd Street, New York, New York 10019, Attn: Richard G.

Mason and Joseph C. Celentino; (ix) counsel to JPMorgan Chase Bank, National Association,

Norton Rose Fulbright US LLP, 2200 Ross Avenue, Dallas, Texas 75201-7932, Attn: Louis R.

Strubeck and Kristian W. Gluck; and (x) counsel to the County Commission of Fayette County


                                             -2-
           Case 20-10343-LSS       Doc 2413-1        Filed 03/19/21   Page 3 of 3


(West Virginia), Steptoe & Johnson PLLC, Chase Tower – 8th Floor, 707 Virginia Street East,

Charleston, West Virginia 25301, Attn: John Stump.

      IF NO OBJECTIONS ARE FILED AND SERVED IN ACCORDANCE WITH THE

ABOVE PROCEDURES, THEN 80% OF THE FEES AND 100% OF THE EXPENSES

REQUESTED IN THE APPLICATION MAY BE PAID PURSUANT TO THE INTERIM

COMPENSATION ORDER WITHOUT FURTHER HEARING OR ORDER OF THE COURT.

      IF A TIMELY OBJECTION IS FILED AND SERVED, THEN PAYMENT WILL BE

MADE ACCORDING TO THE PROCEDURES SET FORTH IN THE INTERIM

COMPENSATION ORDER.

      A HEARING ON THE APPLICATION WILL BE HELD ONLY IF OBJECTIONS OR

RESPONSES ARE TIMELY FILED.

Dated: March 19, 2021                            Respectfully submitted,
Wilmington, Delaware
                                                 REED SMITH LLP

                                             By: /s/ Katelin A. Morales
                                                 Kurt F. Gwynne (No. 3951)
                                                 Katelin A Morales (No. 6683)
                                                 1201 Market Street, Suite 1500
                                                 Wilmington, DE 19801
                                                 Telephone: (302) 778-7500
                                                 Facsimile: (302) 778-7575
                                                 E-mail: kgwynne@reedsmith.com
                                                 E-mail: kmorales@reedsmith.com

                                                 Delaware Counsel to the Official Committee
                                                 of Unsecured Creditors




                                           -3-
